Felton, J.
This case involves the same facts alleged in the petition in the case of Grady County et al v. Groover, ante., 617. The instant case is one brought by a guest of the driver of the vehicle in the above case. It was decided in that case that the allegations of the petition did not show as a matter of law that the negligence of the driver of the automobile was the sole proximate cause of the collision of the vehicle with the bridge. That decision controls this case as the guest would be entitled to recover if the jury finds that both the county and the host were guilty of acts of negligence which combined to produce the injuries to the guest.
The court did not err in overruling the motion to dismiss the action in the nature of a general demurrer.

Judgment affirmed.


Worrill, J., concurs. Sutton, C.J., concurs in the judgment.